                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LAMAR C. CHAPMAN, III,
               Plaintiff,
           V.                           Case 3:18-cv-53-KRG-KAP
ERIC BRADLEY, WARDEN, F.C.I.
LORETTO, et al.,
               Defendants

                           Memorandum Order

           Plaintiff's    Motion   to   Reopen   Case,   ECF   no.   12,   was

referred to Magistrate Judge Keith A. Pesto for in accordance with

the Magistrates Act,     28 U.S.C.§ 636 and Local Civil Rule 72. The

Magistrate Judge filed a Report and Recommendation at ECF no. 13

on December 3, 2018, recommending that the motion be denied without

prejudice to filing the objections allegedly sent in July 2018.

           The plaintiff was notified that pursuant to 28 U.S.C.§

636(b) (1), he had fourteen days to file written objections to the

Report and Recommendation. Plaintiff filed objections, ECF no. 14,

that I have reviewed de nova.

           After review of the record of this matter, the Report and

Recommendation, and the objections thereto, the following order is

entered:
          AND NOW, this   19-fhday of   September, 2018, it is

          ORDERED that the Motion to Reopen Case, ECF no. 12, is

denied.
                                 BY THE COURT:




                                 KIM R. GIBSON,
                                 UNITED STATES DISTRICT JUDGE

Notice by U.S. Mail to:

          Lamar C. Chapman III, Reg. No. 16900-424
          F.C.I. Forrest City Low
          P.O. Box 9000
          Forrest City, AR 72336




                                 2
